Filed 11/7/16
                            CERTIFIED FOR PUBLICATION

                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                      DIVISION ONE

                                   STATE OF CALIFORNIA



MICHAEL Z. TUN,                                   D070447

        Plaintiff and Appellant,

        v.                                        (Super. Ct. No. 30-2011-00510443)

WELLS FARGO DEALER SERVICES,
INC.,

        Defendant and Appellant;

PLUS WEST LA CORP. et al.,

        Defendants and Respondents.


        APPEAL from a judgment of the Superior Court of Orange County, Richard W.

Luesebrink, Judge. Affirmed in part and reversed in part.



        Law Offices of Robert G. Padrick and Robert G. Padrick for Plaintiff and

Appellant.

        Severson & Werson, Jan T. Chilton and Mark D. Lonergan for Defendant and

Appellant.

        Beam, Brobeck, West, Borges & Rosa, Stephen A. Rosa and Susan D. Garbutt for

Defendants and Respondents.
        This case arises from the purchase by plaintiff and appellant Michael Z. Tun (Tun)

of a used 2007 BMW automobile (vehicle) from defendant and respondent Plus West LA

Corporation, dba CA Beemers (CA Beemers). Defendant and appellant Wells Fargo

Dealer Services, Inc., an incorporated division of Wells Fargo Bank, N.A. (collectively

Wells Fargo), subsequently accepted assignment of Tun's retail installment sales contract

(RISC) under an agreement with CA Beemers and/or defendant and respondent West LA

Corporation, dba California Beemers (California Beemers) (sometimes collectively

dealer).

        In his 84-page third amended complaint (TAC), Tun asserted 11 causes of action

based primarily on his contention that dealer knowingly and intentionally failed to

disclose that the vehicle had suffered "frame/unibody damage" from a prior collision,

which damage Tun further alleged "existed at the time it was sold" to him and which

"substantially decreased the value of the vehicle." Tun alleged he first learned the vehicle

had been in a prior collision when he took it to a mechanic near his home, after he

experienced problems while driving the vehicle.

        After a multi-day trial, the jury returned a verdict in favor of dealer, finding dealer

had not committed fraud, breached its contract with Tun or otherwise engaged in conduct

that violated the Consumers Legal Remedies Act (Civ. Code,1 § 1750 et seq.; hereafter

CLRA). The jury also found that Wells Fargo was not derivatively liable as holder of the

RISC.




1       Unless otherwise noted, all further statutory references are to the Civil Code.
                                               2
       Following the verdicts, the court granted Tun's new trial motion only as to Wells

Fargo, despite the fact Wells Fargo was only liable to the extent, if at all, dealer was

liable. In granting the motion, the court determined it had erred in ruling pretrial that Tun

could not comment to the jury regarding Wells Fargo's tender under section 2983.4—a

statute awarding a party prevailing under the Automobile Sales Financing Act (hereafter

ASFA) reasonable attorney fees and costs—of the amount Tun had paid under the RISC

($15,700).

       Wells Fargo appeals from the new trial order, arguing that the court had correctly

ruled in limine that Tun could not comment on Wells Fargo's tender under section 2983.4

because that tender could not be treated as a judicial admission of liability; that the tender

was irrelevant to the issues decided by the jury, which focused on the conduct of dealer in

connection with the sale of the vehicle; that, even assuming error, Tun could not establish

prejudice; and that the new trial order was improper because there were no issues left to

try, inasmuch as Wells Fargo's liability, if any, was derivative of dealer's, and dealer was

exonerated.

       In his cross-appeal, Tun contends that the court erred in denying his new trial

motion as to dealer but granting it as to Wells Fargo because such rulings have created

"inconsistent verdicts"; that grounds other than the Wells Fargo tender supported the

grant of the new trial motion; that he was entitled to judgment notwithstanding the verdict

(JNOV) on various claims; and that because of the court's errors, dealer is not entitled to

an award of attorney fees.

       As we explain, we conclude the court erred in granting Tun a new trial against

Wells Fargo because we conclude the court's pretrial ruling precluding comment on the

                                              3
Wells Fargo tender was not legal error. As we further explain, we also reject Tun's cross-

appeal.

                     FACTUAL AND PROCEDURAL OVERVIEW

       Witness Michael Assar testified that, for more than a decade, he was the sole

shareholder of California Beemers, which operated a car dealership in West Los Angeles

specializing in the sale of used BMW's. California Beemers held both a wholesale and a

retail license until about March 2011, when California Beemers became a car wholesaler

only. That same month, Assar opened CA Beemers in Costa Mesa, which held a retail

license. Assar bought cars at auction through California Beemers that he then sometimes

sold to CA Beemers to market and sell to the public.

       With respect to the vehicle at issue in this case, Assar testified he bought it in late

March 2011 at an auction in Riverside and then sent the vehicle to California Beemers,

Inc. (CBI), which Assar also owned and which was the mechanic shop for California

Beemers and CA Beemers. Assar testified that before purchasing the vehicle at auction,

he was aware the vehicle had been designated as damaged because on the windshield

written in a grease pen it stated, " 'Frame Damage Unibody' " and because the auctioneer

made a similar announcement before the car went to auction. Assar further testified that

the vehicle was not in fact frame-damaged and that the owner of the vehicle designated it

as such to avoid any and all liability in connection with the sale of the vehicle. Despite

multiple bids, Assar was the highest bidder and paid $27,500 for the vehicle, excluding

the auction fee.

       The vehicle invoice Assar received from the auction house also stated,

" 'frame/unibody frame.' " After purchasing the vehicle, Assar paid $130 to have the

                                              4
vehicle inspected by the auction house. The inspection report noted the frame damage,

stating " 'floor pan damage,' " but also stated, " 'Frame check, okay.' " Assar testified that

he ordered a "Carfax report" on the vehicle; that the Carfax report did not disclose any

frame damage or damage due to accident or collision; and that once he obtained the

inspection report from the auction house and compared it to the Carfax report, he realized

the two reports were inconsistent. Assar decided not to return the car to the auction

house, as, in his view, Carfax "doesn't know much." After the vehicle was subsequently

inspected at CBI, Assar put it up for sale through retailer CA Beemers.

       Assar testified that California Beemers, but not CA Beemers, advertised the

vehicle on an internet website on a wholesale basis only; that, as a result, the price of the

vehicle was slightly lower than the retail price because a wholesaler had to be able to sell

the car at retail and make a profit; that if someone (i.e., Tun) saw the vehicle advertised

on the internet, it would have been for wholesale purposes only; and that after CA

Beemers opened for business on March 1, 2011, it did not advertise cars widely on the

internet but instead only on its own website.

       Tun, however, testified that he found the vehicle from an advertisement on the

internet; that the sale price of the vehicle was about $34,900, or (slightly) lower than the

price he ultimately paid for it; that he printed out the vehicle advertisement from the

internet website; and that along with witness Glenda Villon, his then fiancé, he went to

CA Beemers in Costa Mesa with the printout to look at the vehicle. When Tun showed

the printout of the vehicle to Frank Safai, a CA Beemers salesperson, according to Tun

Safai was unable to locate that particular vehicle on the lot. Tun nonetheless testified the



                                                5
vehicle identification number from the vehicle in the advertisement matched the number

of the vehicle he ultimately purchased from CA Beemers.

       Tun testified he looked at one or two other BMW's on the CA Beemers lot; that he

test drove the vehicle and ended up purchasing it; that during the course of test driving

the vehicle, he specifically asked Safai if the vehicle had been in any accidents, to which

Safai responded, " 'No' "; that there was nothing written on the car suggesting it had

" 'frame damage,' "; that Safai presented him with the Carfax report, which showed the

car was "clean" and had not been involved in any accidents; and that Safai specifically

pointed to various provisions within that report, which also showed the vehicle had not

been in any collisions or suffered frame/unibody damage.

       Tun also testified that he wanted to trade in his truck towards the purchase of the

vehicle; that he told Safai the truck had not been in an accident while he owned it; that

before Tun signed any of the paperwork to purchase the vehicle, Safai informed him the

truck had in fact been in an accident and had frame damage; that Safai also informed him

he was "upside down" on the truck; and that, as a result, Safai stated they would add the

difference between what Tun owed on the truck and its value, on the one hand, to the

balance owed on the vehicle Tun was then purchasing, on the other hand.

       Next, Tun testified that he used two credit cards to make a $3,000 down payment

on the vehicle; that after the documents were prepared by CA Beemers's finance

manager, Joe Hariri, Safai, Tun and Villon went into a back room where Tun alone

signed the documents; that Safai did not review any of the details of the documents with

Tun as he signed, but rather just pointed to where Tun was to sign; that neither Tun nor

Villon had sufficient time to read any of the documents Tun was signing; and that Tun

                                             6
signed a "stack[]" of documents in about 10 minutes, noting the signing went "quick[ly]."

Tun admitted that nobody from CA Beemers represented the vehicle came with a

warranty.

       After taking possession of and driving the vehicle for a "couple of weeks," Tun

began to notice problems with its headlights, the sunroof and the brakes. Tun contacted

Safai, who agreed to resolve these problems but requested Tun bring the vehicle in on a

weekday, rather than on the weekend. Because Tun could not leave the vehicle for

service on a weekday, he took it to a mechanic by his home. Tun could not recall the

name of the mechanic. According to Tun, it was then he learned for the first time the

vehicle had been in a prior accident.

       Tun testified that after learning the vehicle had been in an accident, he returned the

car to CA Beemers and asked for a different car. Although CA Beemers agreed to give

Tun a different car, when CA Beemers informed Tun the monthly payment would be

higher, Tun turned down the offer. Tun also refused once again to allow CA Beemers,

and its mechanic shop, CBI, to fix the problems he was then having with the vehicle. In a

series of text messages between Tun and an agent of CA Beemers a few months after he

purchased the vehicle, Tun complained about "the headlight, the leaky [sun]roof and

squeaky brakes," but he never mentioned in these messages that he had been sold a

frame-damaged car or a car that had been in a collision.

       Although Tun claimed the vehicle had frame damage, he testified he continued to

drive the car even after filing this lawsuit. In fact, after being told by the mechanic near

his home that the vehicle had been in an accident, Tun drove the vehicle for about 18

more months and ended up putting about 27,000 miles on the vehicle. Tun admitted at

                                              7
trial that during the time period he drove the vehicle, it required no "major" repairs and he

only had to do "oil change[s], tires, [and] brakes." In fact, at the time of his deposition in

this case, Tun admitted the vehicle "ran good."

       In or about February 2013, Tun was instructed by an expert hired by Tun's

attorney to stop driving the vehicle for reasons unrelated to the prior collision or the

resulting alleged unibody damage. Tun in response garaged the vehicle. At the same

time, Tun stopped making monthly payments to Wells Fargo as required under the RISC.

       Tun testified that in the 10-year period before he purchased the vehicle, he had

bought about five or six used cars from other used car dealers. He further testified that

before he purchased the vehicle, he had not researched what it would cost if new; that he

did not review any cars on the websites of either CA Beemers or California Beemers; that

he only looked at the internet advertisement, which advertisement he took to CA

Beemers; that the car in the internet advertisement had "custom wheels" that Tun wanted,

but that CA Beemers had no such car on the lot; and that "somehow" Tun ended up

buying the vehicle that was shown in the internet ad, despite the fact the vehicle did not

have the "custom wheels" as shown in the ad.

       When he purchased the vehicle, one of the "stack" of documents Tun signed was a

"Used Vehicle Delivery Condition Acknowledgement" (acknowledgement). The

acknowledgement provided: "UNIBODY SOLD AS IS" in a space that asked to

"[d]escribe [d]amage."

       At the time of sale, Tun also received a "Buyers Guide" (guide), which he signed

in two places. The guide provided in large font that the vehicle was being sold "AS IS --

NO WARRANTY" and that "THIS CAR INVOLVED IN A COLLISION AND ITS [sic]

                                              8
SOLD AS IS"; one of Tun's signatures was located immediately below this second

notification.

       At trial, Tun testified he did not see this notification in the guide and just signed

the document because he "trusted" Safai and because he and Villon just wanted to "get

out of there [i.e., CA Beemers]." He also testified that, when he subsequently read the

guide after he had returned to CA Beemers and complained about the lack of disclosure,

he did not understand what the word "collision" meant in connection with this disclosure.

       Tun testified no one from Wells Fargo made any representations to him in

connection with his purchase of the vehicle. In addition, Tun never contacted Wells

Fargo to complain about or question the transaction with CA Beemers. Tun admitted at

trial there was nothing wrong with the "financing" of the vehicle.

       Safai's testimony sharply differed from that given by Tun. Safai testified that

when Tun came to CA Beemers to look for a car, he did not have any advertisement or

"paper[s]" with him; that before Tun test drove the vehicle in dispute, Safai told him it

was an "accident car" and had "unibody damage"; that a copy of the guide Tun

subsequently signed was placed on the window of the vehicle, clearly notifying the public

the vehicle had been involved in a collision and the vehicle was being sold "as is"; that

Safai pointed out the guide to Tun after Tun showed interest in the vehicle; that even after

Safai told Tun the vehicle had been in an accident, Tun wanted to take the vehicle for a

test drive; that during the test drive when Tun asked if the vehicle had been in an

accident, Safai confirmed it had; that once they got back to CA Beemers after the test

drive, Safai presented papers for Tun to sign; that at no time did he or Hariri tell Tun the

truck he wanted to trade in had been in an accident or that he was "upside down" on the

                                              9
trade-in; that Safai at no time told Tun that because Tun was "upside down" on the truck,

CA Beemers would add the "negative equity" from the trade-in to the purchase price of

the vehicle; that with respect to the RISC and despite Tun's testimony otherwise, Safai

went over each and every number with Tun, explaining "everything" including the sale

price, down payment and financing terms; and that before Tun signed the

acknowledgment, Safai explained the vehicle had "unibody damage."

       Safai testified he then explained to Tun what "unibody" meant: because, according

to Safai, BMW cars do "not have a frame," after a BMW is in an accident it is referred to

as "unibody damage . . . because there's unibody construction on the BMW." Safai

further testified he did not tell Tun where the damage was on the vehicle because Safai

did not know. In addition to the guide that stated the vehicle had been in a collision,

Safai showed Tun the acknowledgement where it stated the vehicle had "unibody

damage." Safai also told Tun that CA Beemers was not responsible for any reports

concerning the vehicle, including the Carfax report.

       In contrast to Tun's testimony, Safai recalled Tun test drove more than one car

before Tun settled on the vehicle in question. Safai further recalled quoting Tun a price

of $36,900 for the vehicle. However, after some negotiation, Safai agreed to drop the

price to $36,490. Safai also stated he spent about an hour going over the documents with

Tun, as opposed to 10 or so minutes as Tun stated, and at no time did he rush Tun

through the signing process, but instead suggested Tun read the documents.

       In further contrast to Tun's testimony, Safai testified when Tun returned to CA

Beemers a few months after purchasing the vehicle, Tun never complained about the lack

of disclosure concerning the vehicle and the fact it had been in an accident or had frame

                                             10
damage. Safai also testified a few weeks thereafter, Tun called and said he was having an

issue with the vehicle's "light[s]." Safai told Tun to bring the vehicle in and CA Beemers

would fix the issue, but Tun never did. According to Safai, during this phone call Tun

again never mentioned he had been misinformed about the vehicle being in an accident or

a collision.

       Pursuant to a previously executed dealer agreement, Wells Fargo paid dealer about

$37,780 for, and received an assignment of, Tun's RISC. Tun's monthly payment under

the RISC was about $627.

       As particularly relevant to this appeal, the RISC provided in all capital letters:

"Notice: Any holder [i.e., Wells Fargo] of this consumer credit contract is subject to all

claims and defenses which the debtor [i.e., Tun] could assert against the seller of goods or

services [i.e., dealer] obtained pursuant hereto or with the proceeds hereof. Recovery

hereunder by the debtor shall not exceed amounts paid by the debtor hereunder."

       Under the dealer agreement, Wells Fargo had the right to have dealer repurchase

any retail installment sales contract if it became a "non-performing asset," which included

the situation when a car loan was not being paid. After Tun filed suit, Wells Fargo

exercised that right under the dealer agreement, and CA Beemers in mid-October 2013

paid Wells Fargo about $29,400 and took back the RISC.

       Tun filed the instant action in September 2011. He filed a second amended

complaint (SAC) in November 2012 alleging 10 causes of action. As noted, he filed a

TAC in May 2013.2 The TAC was similar to the SAC except the TAC included an


2     Wells Fargo and Tun subsequently agreed that Wells Fargo's answer to the SAC
would be deemed its answer to the TAC.
                                             11
additional cause of action against Wells Fargo under the unfair competition law (Bus. &

Prof. Code, § 17200 et seq.; hereafter UCL) based on DMV licenses fees Tun paid under

the RISC.

       Key to this appeal, before Wells Fargo answered the SAC, it tendered $15,070

pursuant to section 2983.4. This amount reflected the "total of the payments made by

[Tun] under the [RISC] . . . as of January 2013." In response, and in conjunction with

filing its answer to the SAC that included a 20th affirmative defense specifically on this

issue, Wells Fargo attempted, and ultimately succeeded later that month, in depositing

this amount with the clerk of the court.

       The 20th affirmative defense provided: "Wells Fargo has tendered to Plaintiff the

full amount to which Plaintiff is entitled. Wells Fargo will deposit such sums with the

Court. Accordingly, Wells Fargo must be determined to be the prevailing party for

purposes of this litigation. (Civ. Code[,] § 2983.4[.])"

       Tun in May 2013 filed a motion for judgment on the pleadings. In that motion, he

claimed the $15,070 tender by Wells Fargo was an "unconditional confession, a judicial

admission by [Wells Fargo] that it has no defense and that the plaintiff is entitled to

judgment." Because in Tun's view the tender was a "full and unconditional judicial

admission, 'the answer does not state facts sufficient to constitute a defense to the

complaint' " for purposes of Code of Civil Procedure section 438.

       In opposing that motion, Wells Fargo argued its tender pursuant to its 20th

affirmative defense and section 2983.4 "represent[ed] the maximum that Plaintiff can

recover under the holder rule, which limits the amount a debtor can recover against a

holder of a RISC (such as Wells Fargo) to the amount paid by the debtor under the RISC

                                             12
agreement." Wells Fargo furthered argued that because Tun rejected the tender,3 his

reasoning it was a judicial admission of liability "turn[ed] the very purpose of section

2983.4 on its head. Rather than codifying a fee-shifting provision aimed at encouraging

settlement, according to Plaintiff, this section codifies a mechanism pursuant to which

Plaintiff can obtain judgment in his favor in an amount he had previously rejected, to be

entitled to attorneys' fees and costs as the prevailing party, and obtain these benefits

without relinquishing the right to continue litigation in order to see if he can obtain an

even higher award."

       The court, Honorable Frederick P. Horn, denied Tun's motion. In so doing, the

court ruled a motion for judgment on the pleadings did not result in an entry of judgment

as, for instance, a motion for summary judgment, and thus found Tun's motion

procedurally defective. The court also ruled that with respect to Wells Fargo's 20th

affirmative defense, "[t]he allegations in this defense are sufficient to adequately set forth

an affirmative defense on the part of Wells Fargo," and that "[w]hether plaintiff is

actually entitled to the $15,070 that has been deposited with the Court and/or additional

damages and/or attorneys' fees and costs constitutes an issue that remains to be tried."

(Italics added.)

       The tender issue reemerged shortly before trial in competing in limine motions

filed by Wells Fargo and Tun. The in limine motions were decided by Honorable

Richard Luesebrink, who took over the case from Judge Horn a few days before trial

commenced. Wells Fargo argued Tun should be prevented from introducing evidence


3      As we discuss post, we conclude Tun had no right to "accept" the tender under
section 2983.4 because a tender under this statute is not a statutory offer to compromise.
                                             13
regarding the tender and from mentioning it during opening and closing argument. Tun

countered Wells Fargo should be precluded at trial from offering any testimony or

evidence in which it sought to "deny or reduce its admitted liability" because the tender

was a "full and unconditional confession."

       The court pretrial ruled the tender was inadmissible. In so doing, the court relied

on Judge Horn's previous ruling in connection with Tun's motion for judgment on the

pleadings. The court rejected Tun's authority that the tender was a judicial admission,

noting that authority was based on a "book" dating back to 1903. The court instead found

the case would be submitted to the jury, and the tender issue would have to wait until the

resolution of the case.

       The parties stipulated the court would hear Tun's equitable claims, including under

the UCL and his claim for declaratory relief. Tun's claim on the dealer bond was severed

for trial after resolution of the other claims. Tun's claim for "bait and switch" was

withdrawn. Tun's remaining claims for breach of contract, fraud (based on intentional

false representation and/or concealment of material fact), negligent misrepresentation,

violations of the CLRA and the ASFA were heard by the jury.

       The jury subsequently returned verdicts in favor of defendants on all causes of

action heard by it. The jury also found Wells Fargo was not a holder of the RISC. The

trial court subsequently treated the jury's verdict as advisory with respect to Tun's

equitable claims and, as such, ruled he had not prevailed on his equitable claims. In so

doing, the court once again rejected Tun's contention Wells Fargo's tender was an

admission of liability entitling Tun to restitution of $15,070. The court suggested Tun

raise that issue on appeal.

                                             14
       Tun in response filed new trial and JNOV motions. In his new trial motion, Tun

sought relief on four grounds: 1) the court committed an error of law (Code Civ. Proc.,

§ 657, subd. 7) in ruling pretrial that he could not comment to the jury on the Wells Fargo

tender; 2) the court abused its discretion and prevented him from receiving a fair trial (id.,

subd. 1) as a result of its evidentiary rulings, the jury instructions, the verdict form and its

resolution of his equitable claims; 3) insufficiency of the evidence (id., subd. 6); and 4)

inadequacy of damages (id., subd. 5).

       In his JNOV motion, Tun sought relief on three grounds: 1) he was entitled to

judgment in the amount of $15,070 on his sixth cause of action for violation of the

ASFA, again based on the Wells Fargo tender, which he argued was an admission of

liability; 2) he was entitled to judgment on his fifth cause of action for violation of the

CLRA because defendants were limited to the defenses set forth therein, none of which

they proved; and 3) he was entitled to judgment on his seventh cause of action for

violation of the UCL and his eighth cause of action for violation of the False Advertising

Act (Bus. & Prof. Code, § 17500 et seq.; hereafter FAL) as a result of defendants'

violation of the CLRA.

       At an unreported hearing on August 25, 2014, the court stated its tentative was to

deny Tun's motions except as to his request for a new trial against Wells Fargo based on

the court's error in keeping Wells Fargo's tender from the jury. The court nonetheless

requested the parties submit supplemental briefing on the tender issue.

       The court at a September 5, 2014 hearing affirmed its tentative when it granted

Tun a new trial against Wells Fargo only after the court found it had "erroneously

withheld informing the jury of the admission by [Wells Fargo] that it owed [plaintiff]

                                              15
$15,070." The court denied the new trial motion as to dealer and the JNOV as to all

defendants.

       In its September 8, 2014 minute order, the court summarily ruled as follows:

       "1. The Court now denies Plaintiff's Motions for [JNOV] in their entirety.

       "2. The Court grants Plaintiff's Motion for New Trial as to Defendant Wells Fargo

. . . on the ground that the Court erroneously precluded Plaintiff from advising the jury

that Defendant Wells Fargo . . . had tendered and deposited the sum of $15,070.00 as

follows:

       " 'TWENTIETH AFFIRMATIVE DEFENSE[']

       "20. Wells Fargo has tendered to Plaintiff the full amount to which Plaintiff is

entitled. Wells Fargo will deposit such sums with the Court. Accordingly, Wells Fargo

must be determined to be the prevailing party for purposes of their [sic] litigation. (Civ.

Code §2983.4)[.]

       " 'NOTICE OF PAYMENT' electronically filed 1/25/13.

       "PLEASE TAKE NOTICE THAT PURSUANT TO CIVIL CODE §2983.4 AND

IN CONJUNCTION WITH THE TWENTIETH AFFIRMATIVE DEFENSE,

DEFENDANT WELLS FARGO . . . HEREBY DEPOSITS PAYMENT TO THE

CLERK OF THE COURT $15,070 AS THE FULL AMOUNT TO WHICH PLAINTIFF

IS ENTITLED.[]

       "The Memorandum of Costs submitted by 'Wells Fargo' is ordered stricken in

view of the new trial being ordered.




                                             16
       "This Matter is ordered transferred to Department C1 for reassignment to another

Judge."4

       The record shows the court subsequently awarded dealer $80,359 in attorney fees

after dealer requested about $245,600 in such fees. Tun's notice of appeal, filed before

the attorney fee award, was deemed to include that award.

                                        DISCUSSION

                                               I

                                         Error in Law

       As noted, Wells Fargo contends the court abused its discretion by granting a new

trial. Specifically, Wells Fargo contends there was no error in law on which the court

could grant a new trial because it properly denied Tun's in limine motion seeking to

inform the jury of the Wells Fargo tender.

       A. Guiding Principles

       Code of Civil Procedure section 657 governs motions for new trials. Among other

grounds, a new trial may be granted for an error in law that occurred at the trial and to

which the party making the new trial motion objected. (Code Civ. Proc., § 657, subd. 7.)

       Where a new trial is granted on the basis of legal error, we must first determine

whether the ruling the trial court claims was made in error is as a matter of law truly

error. "It is true . . . that, as a general matter, orders granting a new trial are examined for

abuse of discretion. [Citations.] [¶] But it is also true that any determination underlying

any order is scrutinized under the test appropriate to such determination." (Aguilar v.


4      The record does not disclose why Judge Luesebrink requested the matter be
reassigned yet again after he ruled on Tun's new trial and JNOV motions.
                                              17
Atlantic Richfield Co. (2001) 25 Cal.4th 826, 859.) Thus, a trial court has no discretion

to grant a new trial on the basis of error in law unless its original ruling was erroneous as

a matter of law. (Ramirez v. USAA Casualty Ins. Co. (1991) 234 Cal.App.3d 391, 397.)

       It is axiomatic that when construing a statute, we "independently review questions

of statutory construction. (Imperial Merchant Services, Inc. v. Hunt (2009) 47 Cal.4th

381, 387.) In doing so, we look first to the words of a statute, 'because they generally

provide the most reliable indicator of legislative intent.' (Hsu v. Abbara (1995) 9 Cal.4th

863, 871.) We give the words their usual and ordinary meaning (Lungren v. Deukmejian

(1988) 45 Cal.3d 727, 735), while construing them in light of the statute as a whole and

the statute's purpose (Walker v. Superior Court (1998) 47 Cal.3d 112, 124 [(Walker)]).

'In other words, " 'we do not construe statutes in isolation, but rather read every statute

"with reference to the entire scheme of law of which it is part so that the whole may be

harmonized and retain effectiveness." ' " ' (Smith v. Superior Court (2006) 39 Cal.4th 77,

83.) . . . 'If there is no ambiguity in the language, we presume the Legislature meant what

it said and the plain meaning of the statute governs.' (People v. Snook (1997) 16 Cal.4th

1210, 1215.) 'Only when the statute's language is ambiguous or susceptible of more than

one reasonable interpretation, may the court turn to extrinsic aids to assist in

interpretation.' (Murphy v. Kenneth Cole Productions, Inc. (2007) 40 Cal.4th 1094,

1103.)" (Pineda v. Williams-Sonoma Stores, Inc. (2011) 51 Cal.4th 524, 529-530.) We

thus turn to the words of section 2983.4.

       Section 2983.4 provides: "Reasonable attorney's fees and costs shall be awarded to

the prevailing party in any action on a contract or purchase order subject to the provisions

of this chapter regardless of whether the action is instituted by the seller, holder or buyer.

                                              18
Where the defendant alleges in his answer that he tendered to the plaintiff the full amount

to which he was entitled, and thereupon deposits in court, for the plaintiff, the amount so

tendered, and the allegation is found to be true, then the defendant is deemed to be a

prevailing party within the meaning of this section."

       B. Analysis

       Wells Fargo on appeal contends the clear purposes of section 2983.4 are to

"encourage settlement and protect defendants, and particularly consumer defendants,

against unwarranted liability for attorney fees when they 'do the right thing' by paying the

amount owed while resisting an unjustified claim for more." Moreover, at oral argument

before this court, counsel for Wells Fargo for the first time on appeal5 "conceded" that

Tun was in fact entitled to keep the amount of the tender, $15,070, but was not entitled to

a new trial.

       Tun on appeal contends the use of the word "tender" in section 2983.4 means that

Wells Fargo's offer to pay $15,070 was a judicial admission of liability. We disagree

with both parties' construction of section 2983.4.

       The plain language of Civil Code section 2983.4—including its second sentence—

reveals this statute only addresses the issue of who is the prevailing party "in any action

on a contract or purchase order" subject to the ASFA. There is no language in Civil Code



5       Specifically, Wells Fargo in its opening brief argued as follows: "If Tun is entitled
to a judgment for the tendered $15,070 as a matter of law, as he claims . . . , the judgment
may simply be amended to award him that sum. No new trial is necessary as there is no
dispute about the pertinent facts." (Italics added.) Wells Fargo further noted the issue of
whether Tun was entitled to keep the amount of the tender "raises only a question of law
which this Court or the trial court may resolve on the undisputed facts shown in this
record." (Italics added.)
                                             19
section 2983.4 giving a plaintiff the right to keep money tendered by a defendant

pursuant to this statute, much less under the facts of this case when the tendering

defendant (i.e., Wells Fargo) is found not liable by the trier of fact. Unlike Code of Civil

Procedure section 998, a tender under Civil Code section 2983.4 is not a statutory offer to

compromise, as the parties appear to contend.

       Hart v. Autowest Dodge (2007) 147 Cal.App.4th 1258 (Hart) informs our decision

on this issue. There, the court analyzed section 2988.9—which is nearly identical to

section 2983.4—in connection with an action arising under the Vehicle Leasing Act

(§ 2985.7 et seq.). Section 2988.9 provides: "Reasonable attorney's fees and costs shall

be awarded to the prevailing party in any action on a lease contract subject to the

provisions of this chapter regardless of whether the action is instituted by the lessor,

assignee, or lessee. Where the defendant alleges in his or her answer that he or she

tendered to the plaintiff the full amount to which he or she was entitled, and thereupon

deposits in court, for the plaintiff, the amount so tendered, and the allegation is found to

be true, then the defendant is deemed to be the prevailing party within the meaning of this

section."

       In Hart, after the first day of trial the court dismissed the plaintiff's complaint with

prejudice for lack of evidence. The defendant moved for attorney fees under Civil Code

section 2988.9. The defendant in Hart argued it was the prevailing party because it had

alleged in "its amended answer that it tendered to plaintiff, in an offer to compromise

(Code Civ. Proc., § 998), the full amount to which she was entitled ($1,500) and

deposited that amount with the court on June 25, 2004, and plaintiff failed to obtain a

judgment more favorable than defendant's offer to compromise." (Hart, supra, 147

                                              20
Cal.App.4th at p. 1261.) The plaintiff in Hart "opposed the motion, arguing [Civil Code]

section 2988.9 calls for attorney's fees only when the tender and deposit alleged in the

defendant's answer to the complaint 'is found to be true,' and here there was no such

finding before entry of judgment, and it was too late to make such a finding after

judgment was entered." (Ibid.) The plaintiff thus argued the trial court erred in awarding

the defendant about $45,000 in attorney fees.

       In affirming the award of attorney fees in favor of the defendant, the Hart court

found "[b]oth sides misconstrue[d] the statute." (Hart, supra, 147 Cal.App.4th at

p. 1261.) The Hart court analyzed this issue as follows: "They [i.e., the parties] believe

section 2988.9 authorizes attorney's fees only when the defendant has tendered and

deposited in court the amount to which the plaintiff is entitled. Defendant adopted that

view in its motion but argued it complied with the tender and deposit requirements.

       "However, both sides are wrong. The second sentence of the statute does not

require tender and deposit as prerequisites for an attorney's fees award in addition to the

'prevailing party' requirement of the statute's first sentence. Rather, the second sentence

of the statute merely describes one way in which a defendant will be declared a

'prevailing party,' i.e., where a defendant who concedes owing money but disputes the

amount, tenders and deposits the amount to which the plaintiff is entitled, and the

allegation (that this is the full amount to which the plaintiff is entitled) is found to be true

by the court. It would be nonsensical to require a defendant who has done nothing wrong

to tender, deposit, and prove an amount to which plaintiff is 'entitled' in order to recover

attorney's fees.



                                               21
          " 'When uncertainty arises in a question of statutory interpretation, consideration

must be given to the consequences that will flow from a particular interpretation.

[Citation.] In this regard, it is presumed the Legislature intended reasonable results

consistent with its expressed purpose, not absurd consequences. [Citations.]' (Harris v.

Capital Growth Investors XIV (1991) 52 Cal.3d 1142, 1165–1166 [(Harris)].)

          "Defendant here appears to have conflated Civil Code section 2988.9 with an offer

to compromise under Code of Civil Procedure section 998, and defendant apparently

deposited in court the amount it offered to settle the suit. However, an offer to settle does

not acknowledge liability, whereas [Civil Code] section 2988.9 requires tender and

deposit of the amount to which the plaintiff is 'entitled.' " (Hart, supra, 147 Cal.App.4th

at p. 1262, italics added.)

          Hart correctly recognizes "tender and deposit" is merely one way for a defendant

to be deemed the prevailing party under section 2988.9 and, by analogy, under the nearly-

identical language in section 2983.4 at issue here. Hart also correctly recognizes that,

even if a defendant tenders and deposits a certain sum, when the tendering defendant is

found not liable, as also turned out to be the case here, that defendant will be deemed the

prevailing party under the first sentence of the applicable statute, irrespective of the

tender.

          In sum, we conclude a tender under section 2983.4 is neither an offer to

compromise nor an admission of liability. Rather, a tender under the statute is an

estimate of the "full amount" of what a tendering defendant believes a plaintiff may be

"entitled" to in any "action on a contract or purchase order" subject to the ASFA, which,

if later "found to be true by the court [or trier of fact]" (see Hart, supra, 147 Cal.App.4th

                                               22
at p. 1262), will make that tendering defendant the prevailing party, despite the plaintiff's

recovery of the amount tendered (or any lesser amount) against that defendant. (See

Joseph Magnin Co. v. Schmidt (1978) 89 Cal.App.3d Supp. 7, 12-13 (Schmidt) [noting

that, in interpreting language in section 1811.1 nearly identical to that in section 2983.4

in connection with an award of attorney fees and costs under the Unruh Act (§ 1801 et

seq.), "[a]n installment account debtor who feels his [or her] creditor is entitled to less

than the creditor is claiming may tender the lesser amount before suit and thereafter

follow the statutory provisions with the reasonable expectation that when he [or she]

proves that only the lesser amount is actually due, he [or she] will be entitled to his [or

her] attorneys fees and costs"].)

       In light of our construction of section 2983.4, we reject the alleged concession of

Wells Fargo made during oral argument before this court that Tun allegedly was entitled

to keep the $15,070, despite the finding by the jury that Wells Fargo was not liable to

Tun. Quite simply, we are not bound to follow the meaning of a statute (or the law)

conceded by a party, including one that would lead to "absurd consequences." (See

Harris, supra, 52 Cal.3d at pp. 1165-1166, superseded on another point as noted in

Munson v. Del Taco, Inc. (2009) 46 Cal.4th 661, 664; see also R.J. Land & Associates

Construction Co. v. Kiewit-Shea (1999) 69 Cal.App.4th 416, 427, fn. 4 [noting the

interpretation and applicability of a statute is a question of law and further noting in the

"public interest[,] we have discretion to reject [a party's] concession[] because our

function to correctly interpret a statute is not controlled by [a party's] concession of its

meaning"]; Bell v. Tri-City Hospital Dist. (1987) 196 Cal.App.3d 438, 449 [noting a

reviewing court " 'is not bound to accept concessions of parties as establishing the law

                                              23
applicable to a case' "], disapproved on another ground as stated in State of California v.

Superior Court (2004) 32 Cal.4th 1234, 1244.)

       Tun's common law-based interpretation that the word "tender" in section 2983.4

constitutes a judicial admission of liability would turn this statute and other similarly

worded consumer protection statutes6 on their proverbial heads. (See Harris, supra, 52

Cal.3d at pp. 1165-1166; see also Walker, supra, 47 Cal.3d at p. 124 [noting construction

of a statute requires a court to review its words in light of the statute as a whole].)

       Indeed, if Tun is correct that a tender made pursuant to section 2983.4 was a

judicial admission of liability on a cause of action brought under the ASFA, then no

defendant would ever seek to invoke the statutory right afforded such a party under this

statute. We decline to adopt the interpretation sought by Tun, as it clearly would thwart

the Legislature's purpose of discouraging litigation of excessive and improper claims.

(See Schmidt, supra, 89 Cal.App.3d Supp. at pp. 12-13.)

       We separately conclude the trial court did not have discretion to grant a new trial

as to Wells Fargo only following the jury verdict in favor of all defendants because Wells

Fargo's liability, if any, was derivative to that of dealer, inasmuch as Wells Fargo was

merely the "holder" of the RISC at issue in this case, as the RISC itself expressly

recognized (as summarized ante). (See Lafferty v. Wells Fargo Bank (2013) 213

Cal.App.4th 545, 560 (Lafferty) [noting that " '[a] creditor or assignee of the contract is

thus subject to all claims or defenses that the consumer could assert against the seller' "




6      See, e.g., sections 1717, subdivision (b)(2), 1811 and 2988.9.
                                              24
and noting " '[t]he Holder Rule does not create any new claims or defenses for the

consumer; it simply protects the consumer's existing claims and defenses' "].)

       Here, the record shows the jury returned a defense verdict for dealer. As such, and

because Wells Fargo's liability to Tun was derivative of dealer's liability, Wells Fargo

also was entitled to a defense verdict as the (one-time) holder of the RISC. (See Lafferty,

supra, 213 Cal.App.4th at p. 563 [noting that "[a]lthough the Holder Rule allows claims

against sellers to be asserted against lenders, the Holder Rule does not itself provide a

cause of action," and, thus, a buyer "must 'borrow' a cause of action from another statute

or common law source to assert a claim against [a lender]"]; see also Music Acceptance

Corp. v. Lofing (1995) 32 Cal.App.4th 610, 622 [noting a holder "stands in the shoes" of

a seller and is liable, if at all, to the same extent as the seller]; City of Los Angeles v.

Superior Court (1978) 85 Cal.App.3d 143, 154 [citing Bernhard v. Bank of America

(1942) 19 Cal.2d 807, 812-813 in noting a "judgment in favor of a defendant for whom

another party is vicariously liable is res judicata as to that other party if the judgment was

based on the merits"].) For this additional reason, we conclude the court did not have

discretion to grant a new trial as to Wells Fargo following the jury verdict in favor of

dealer.7




7      In light of our decision, we need not decide Wells Fargo's alternate contention that
Tun could not show the (alleged) error of law was prejudicial; that is, it effected a
substantial right and prevented him from obtaining a fair trial. (See Bristow v. Ferguson
(1981) 121 Cal.App.3d 823, 826.)

                                               25
                                             II

                       Other Grounds to Support New Trial Motion

       Tun contends other grounds separate from the tender issue support the court's

granting of the new trial motion.8 We turn now to these separate grounds.

       A. Evidentiary Issues

       Tun initially contends the court abused its discretion and thus erred when it ruled

in limine to exclude evidence of other alleged instances when dealer "sold vehicles

without disclosing their history of frame damage" to show a "pattern or practice" by

dealer to support his UCL claim. We disagree.

       We note Tun made this contention in summary fashion (i.e., in a few sentences)

and without any legal authority in support. (See Berger v. Godden (1985) 163



8       Although Tun in his new trial motion raised inadequate damages and insufficiency
of the evidence as grounds in support of that motion, because the order does not
specifically state it is granted based on such grounds, we cannot affirm the order on that
basis. (See Code Civ. Proc., § 657 [providing in last paragraph: "On appeal from an
order granting a new trial the order shall be affirmed if it should have been granted upon
any ground stated in the motion, whether or not specified in the order or specification of
reasons, except that (a) the order shall not be affirmed upon the ground of the
insufficiency of the evidence to justify the verdict or other decision, or upon the ground of
excessive or inadequate damages, unless such ground is stated in the order granting the
motion and (b) on appeal from an order granting a new trial upon the ground of the
insufficiency of the evidence to justify the verdict or other decision, or upon the ground
of excessive or inadequate damages, it shall be conclusively presumed that said order as
to such ground was made only for the reasons specified in said order or said specification
of reasons, and such order shall be reversed as to such ground only if there is no
substantial basis in the record for any of such reasons" (italics added)]; see also Oakland
Raiders v. National Football League (2007) 41 Cal.4th 624, 634 [noting "California
courts have consistently required strict compliance with section 657" of the Code of Civil
Procedure]; Collins v. Sutter Memorial Hospital (2011) 196 Cal.App.4th 1, 17 [noting the
"right to move for a new trial is a creature of statute and the procedure prescribed by law
must be closely followed"].)
                                             26
Cal.App.3d 1113, 1117 (Berger) [noting the "failure of appellant to advance any pertinent

or intelligible legal argument . . . constitute[s] an abandonment of the [claim of error]"];

Atchley v. City of Fresno (1984) 151 Cal.App.3d 635, 647 (Atchley) [noting when an

appellant "offer[s] no authority, nor analysis, for [a] proposition," the point "is deemed to

be without foundation and requires no discussion by the reviewing court"].) Hence, Tun's

conclusory claim of error fails.

       Moreover, whether dealer engaged in a "pattern or practice" of allegedly selling

cars without disclosing their history of frame damage for purposes of Tun's UCL claim,

which is equitable in nature and which was decided by the court following the jury

verdicts, was irrelevant to the issues tried to the jury that were the main subject of his

new trial motion. (See Hodge v. Superior Court (2006) 145 Cal.App.4th 278, 284

[noting remedies under the UCL are purely equitable, and, thus, there is no right to a jury

trial on such a claim].)

       Finally, in reviewing the merits of this claim we note the citation to the evidence

proffered by Tun to show this "pattern or practice" does not involve multiple cars, as he

advocates in his brief, but instead only one car. In addition, other than taking Tun at his

word, his citation to the evidence in the record does not disclose that this one car bought

by California Beemers was sold by California Beemers or CA Beemers without

disclosure of the "frame/unibody damage." (See Berger, supra, 163 Cal.App.3d at

p. 1117; Atchley, supra, 151 Cal.App.3d at p. 647.) For this separate reason, we reject

the contention the court erred in ruling in limine to exclude this evidence.

       Next, Tun contends the court erred when it ruled to exclude evidence showing the

vehicle in question was advertised on the California Beemers website for $34,900, which

                                              27
was slightly less than he paid for the vehicle. Tun contends this evidence established his

false advertising claim under the CLRA and the FAL. Again, we disagree.

       As was the case above, Tun provides no legal authority to support this contention,

nor does he show how this ruling, even if in error, prejudiced him. (See Berger, supra,

163 Cal.App.3d at p. 1117; Atchley, supra, 151 Cal.App.3d at p. 647.) For this reason

alone, we reject his contention the court erred in excluding this evidence.

       Reaching the merits, as noted the proffered evidence was taken from the

California Beemers website. However, Tun testified he never looked at the California

Beemers website (or at the website for CA Beemers, for that matter) before he purchased

the vehicle. As such, Tun cannot establish he relied on the one-page advertisement of the

vehicle in connection with his CLRA and FAL claims. (See Durell v. Sharp Healthcare

(2010) 183 Cal.App.4th 1350, 1367 (Durell) [noting relief under the CLRA is " ' "limited

to those who suffer damage, making causation a necessary element of proof" ' " and

noting a " 'misrepresentation is material for a plaintiff [under the CLRA] only if there is

reliance—that is, " ' "without the misrepresentation, the plaintiff would not have acted as

he [or she] did" ' " ' " (italics added)]; Kwikset Corp. v. Superior Court (2011) 51 Cal.4th

310, 326-327 & fn. 10 (Kwikset) [noting to state a claim under the FAL, a plaintiff must

plead and prove facts showing actual reliance, that is, that the plaintiff suffered economic

injury as a result of his or her reliance on the truth and accuracy of the defendant's

representations].)

       What's more, Assar testified that cars advertised on the CA Beemers website were

available for wholesale only and that the advertised price for such cars by design was less

than the retail prices because wholesalers had to make a profit. And, although Tun

                                             28
claimed he brought an internet ad concerning the vehicle that matched the wholesale

price, Safai testified Tun had no such "paper[s]" or advertisement with him when he came

to the lot to look at cars.

       In any event, the record shows Tun in fact used the disputed advertisement

evidence in cross-examining Assar. As such, we conclude that even if it was error to

exclude this one-page advertisement from the California Beemers website, we further

conclude that error was not prejudicial. (See Cal. Const., art. VI, § 13 [providing: "[n]o

judgment shall be set aside, or new trial granted, in any cause, on the ground of . . .

improper admission or rejection of evidence, . . . unless, after an examination of the entire

cause, including the evidence, the court shall be of the opinion that the error complained

of has resulted in a miscarriage of justice"].)9

       B. Jury Instructions and Verdict Form

       Tun contends the court erred when it excluded his proposed special jury

instructions regarding the effect of the Wells Fargo tender. In light of our conclusion

ante on this issue, we reject his contention.

       Tun also contends the last question on the verdict form was ambiguous and

prejudicial. This question asked: "Is Wells Fargo Dealer Services any holder of

Plaintiff's Retail Installment Sales Contract?" (Italics added.) Eleven of the 12 jurors

answered this question "No."




9      In light of our decision on this issue, we decline to address Wells Fargo's alternate
contention that the document or documents from the California Beemers website were
also inadmissible because they were not properly authenticated.
                                                29
       As summarized ante, before trial dealer repurchased the RISC at issue in this case

after Tun stopped making payments on the vehicle. Although Wells Fargo argued, and

the jury subsequently found, Wells Fargo was not the holder of the RISC at the time of

trial, we conclude it is wholly unnecessary to resolve the issue of whether the transfer of

the RISC back to dealer relieved Wells Fargo of any liability as a holder. Indeed, as

noted ante, when the jury rendered verdicts in favor of dealer on all causes of action

heard by the jury, those verdicts as a matter of law absolved Wells Fargo of liability as a

result of it being (at one time) a holder of the RISC.10

       C. Equitable Claims

       Finally, Tun claims the court erred in not considering "tender and deposit as

admissions when ruling on [his] equitable claims," after the court granted in part his new

trial motion only as to Wells Fargo. In light of our conclusion that the court did not

commit an error of law when it ruled in limine that Tun could not comment to the jury on

the Wells Fargo tender made pursuant to section 2983.4, we reject his contention the

court erred in not considering the tender with respect to his equitable claims.

                                              III

                                         Cross-appeal

       A. Denial of New Trial Motion as to Dealer

       Repeating the same argument, Tun contends the court erred when it granted the

new trial motion based on the tender under Civil Code section 2983.4 as to Wells Fargo



10     In light of our decision, we decline to address Wells Fargo's alternate contention
that Tun forfeited this claim of error based on his (alleged) failure to object at trial to the
verdict form.
                                              30
but not as to dealer. Again, we reject this contention for the reasons already discussed.

(See Code Civ. Proc., § 657, subd. 7; Civ. Code, § 2983.4.)

       B. JNOV

       Tun again relies on the $15,070 tender by Wells Fargo to support his contention

the court erred in denying his JNOV motion because he was entitled to judgment as a

matter of law on his ASFA cause of action. As before, we disagree with this contention

in light of our conclusion the tender was not a judicial admission of liability. (See

§ 2983.4.)11

       Next, Tun contends he is entitled to judgment as a matter of law on his CLRA

claim because defendants were limited to the defenses set forth in this statutory scheme,

none of which, he further contends, they proved. However, in making this assertion, Tun

assumes that the record contains no substantial evidence to support the jury's threshold

finding he did not state a claim under the CLRA.

       As before, we reject this contention because Tun failed to address—much less

show—whether there was no substantial evidence in the record to support the jury's

finding that he did not prove the elements of a CLRA claim. As such, the issue of what

defenses defendants could or could not rely on in connection with this claim is moot.

       Moreover, we reject this contention for the additional reason there is substantial

evidence in the record to support the jury's verdict on Tun's CLRA cause of action. It is

beyond dispute that a court's " ' "power to grant a judgment notwithstanding the verdict is



11     In light of our decision, we deem it unnecessary to resolve other arguments made
by dealer, including that Tun's motion for JNOV in connection with his ASFA cause of
action was limited to Wells Fargo and, thus, did not include dealer.
                                             31
identical to [its] power to grant a directed verdict [citations]. The [court] cannot reweigh

the evidence [citation], or judge the credibility of witnesses. [Citation.] . . . 'A motion

for judgment notwithstanding the verdict of a jury may properly be granted only if it

appears from the evidence, viewed in the light most favorable to the party securing the

verdict, that there is no substantial evidence to support the verdict. If there is any

substantial evidence, or reasonable inferences to be drawn therefrom, in support of the

verdict, the motion should be denied.' " ' " (Sole Energy Co. v. Petrominerals Corp.

(2005) 128 Cal.App.4th 212, 226–227, second italics added (Sole Energy).)

       Here, as noted ante, there was a conflict in the evidence whether Tun actually

relied on the advertisement at the time of purchase of the vehicle. (See Durell, supra,

183 Cal.App.4th at p. 1368 [noting a " 'misrepresentation is material for a plaintiff [under

the CLRA] only if there is reliance' "].) Indeed, Safai testified Tun did not have the

advertisement or other "paper[s]" with him when he and Villon came to the lot on the day

in question. Tun also admitted he did not review the inventory of cars on the websites of

either CA Beemers or California Beemers before he went to the CA Beemers lot and

purchased the vehicle.

       What's more, there was substantial evidence that before Tun purchased the

vehicle, he was repeatedly told it had been in a collision and sustained frame/unibody

damage. Documentary evidence, including the acknowledgement and guide discussed

ante, corroborated the (implied) finding of the jury that Tun was made aware before he

purchased the vehicle that it had been in a collision. As such, we conclude there was

substantial evidence in the record supporting the (implicit) finding of the jury that Tun

did not, for purposes of his CLRA claim, rely on the advertisement when he purchased

                                              32
the vehicle. (See Durell, supra, 183 Cal.App.4th at p. 1368.) We thus further conclude

Tun was not entitled to JNOV on this claim.

       We also reject Tun's contention he was entitled as a matter of law to judgment on

his UCL and/or FAL claims. That Tun claims he viewed the vehicle advertisement,

which (allegedly) was misleading, does not ipso facto mean he is entitled to judgment as

a matter of law on one or more of these claims.

       Indeed, as summarized ante, the evidence was conflicting whether Tun relied on

the advertisement in connection with his purchase of the vehicle. (See Sole Energy Co.,

supra, 128 Cal.App.4th at p. 227 [noting " ' " '[i]f there is any substantial evidence, or

reasonable inferences to be drawn therefrom, in support of the verdict, the motion should

be denied' " ' "].) As such, we conclude the court properly denied his JNOV motion with

respect to his UCL and/or FAL claims. (See Kwikset Corp., supra, 51 Cal.4th at pp. 326-

327 & fn. 10.)

       C. Attorney Fees

       Tun next contends the award of attorney fees in favor of dealer must be reversed

as dealer should not have been deemed the prevailing party because the court also should

have granted his new trial and/or JNOV motions with respect to dealer. In light of our

decision in this case, we reject this contention.

       Finally, Tun contends the attorney fee award should be reversed because the court

failed to apportion that award. However, the record belies this contention. In fact, the

record shows dealer provided the court with evidence of apportionment of fees in the

sworn supplemental declaration of dealer's counsel. In that declaration, counsel testified

that 30 percent of the total billing was due to the contract claims, in which fees were

                                              33
recoverable under the RISC, and to the ASFA claims, in which fees were recoverable

under section 2983.4. Counsel further testified the "false advertising and CLRA claims

required the majority of defense counsels' work."

       The record shows the court denied dealer attorney fees under the CLRA. In so

doing, the court found there was insufficient evidence to prove a lack of good faith by

Tun in asserting this claim (see § 1780, subd. (e)), noting Tun was "persuaded" by legal

counsel that "his case was viable despite substantial evidence to the contrary." The court

nonetheless awarded dealer $80,359, or 30 percent of the $245,597 fees it sought.

       We conclude the court properly exercised its broad discretion (see PLCM Group,

Inc. v. Drexler (2000) 22 Cal.4th 1084, 1094–1095 (Drexler) when it awarded only 30

percent of the fees sought by dealer, as a result of dealer's concession that the "majority"

of the work in this case involved defending Tun's false advertising and CLRA claims. As

such, we reject Tun's contention the fees awarded dealer allegedly "overlap[ped]" with

the fees attributable to defending the false advertising and CLRA claims that were denied

by the court.

       Further, we note Tun does not dispute the amount of fees awarded dealer or its

counsel's $175 hourly rate. As our high court has explained: " 'The "experienced trial

judge is the best judge of the value of professional services rendered in his [or her] court,

and while his [or her] judgment is of course subject to review, it will not be disturbed

unless the appellate court is convinced that it is clearly wrong' "—meaning that it abused

its discretion. (Serrano v. Priest (1977) 20 Cal.3d 25, 49.)" (Drexler, supra, 22 Cal.4th

at p. 1095.) We thus reject Tun's challenge to the attorney fees awarded dealer.



                                             34
                                      DISPOSITION

       The order granting Tun's new trial motion as to Wells Fargo only is reversed. The

order denying (i) Tun's new trial motion as to dealer and (ii) his JNOV motion as to all

defendants is affirmed. The trial court is directed to enter judgment in favor of Wells

Fargo. Defendants Wells Fargo and dealer are entitled to their costs of appeal.



                                                                                  BENKE, J.

WE CONCUR:



McCONNELL, P. J.



AARON, J.




                                            35